Title: To George Washington from Peter Harwood, 16 October 1780
From: Harwood, Peter
To: Washington, George


                  
                     Sir,
                     Camp Totoway October 16th 1780
                  
                  I am very Sorry at this time to acquaint Your Excellency that my
                     Domestick Affairs are Such that I am under necessaty of Resigning the Command
                     which I have been Honored with in the army; and pray for a Discharge—But your
                     Excellency will please to pardon me when I am the more encouraged to ask for a
                     Discharge from the probability of the Regts being Reduced; and of Consequence
                     Some Field Officers will be unprovided for in the Line—Should I obtain my
                     Request I will Asure your Excellency that all the influences I Can use
                     Consistent with a Domestick life shall be imployed in the Support of my
                     Countries Cause. Sir, I am with the Greatest Respect Your Excellencies Most
                     Obedient Humble Sert
                  
                     Peter Harwood Majr 6th M.R.
                  
               